FILED
                            NOT FOR PUBLICATION                               OCT 28 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-30024

               Plaintiff - Appellee,              D.C. No. 4:10-cr-00086-SEH

  v.
                                                  MEMORANDUM *
CONRAD JOSEPH OLD HORN, Jr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Conrad Joseph Old Horn, Jr., appeals from the 51-month sentence imposed

following his guilty-plea conviction for assault resulting in serious bodily injury, in

violation of 18 U.S.C. §§ 1153, 113(a)(6). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Old Horn contends that the district court erred by refusing to grant him a

two-level reduction for acceptance of responsibility. In light of the record before

the district court, there was no clear error. See United States v. Hopper, 27 F.3d

378, 381-82 (9th Cir. 1994).

      AFFIRMED.




                                          2                                    11-30024